                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

HELEN BHASKER,
on behalf of herself and all others
similarly situated,

                 Plaintiff,

v.                                                                            CIV 17-260 JB/JHR

FINANCIAL INDEMNITY COMPANY,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER
          This matter comes before the Court on Plaintiff’s Motion to Compel Defendant to

Respond to Written Discovery Requesting Claims Files and Communications and her

Memorandum in Support. Doc. 62. Having reviewed Defendant’s Response (Doc. 64) and

Plaintiff’s Reply (Doc. 68), the Court will grant the Motion in part and deny it in part, as further

described herein.

     I)      BACKGROUND

          Plaintiff, Helen Bhasker, was rear-ended by a third party while traveling eastbound on I-

40 on June 24, 2015, and sustained bodily injuries and other damages as a result of the collision.

See Doc. 12 (First Amended Complaint) at ¶¶ 11-12. Thereafter, Plaintiff received the full extent

of liability coverage carried by the tortfeasor ($25,000.00), and turned to her own insurance

carrier, Defendant Financial Indemnity Company, to recover underinsured motorist benefits. Id.

at ¶¶ 17-19. The parties agree that Plaintiff’s damages exceed $50,000.00. See Doc. 28 at 3.

However, Plaintiff’s insurance policy with Defendant only contained minimal underinsured

motorist coverage of $25,000.00 per person and $50,000.00 per accident; therefore, Defendant


                                                  1
denied her claim, reasoning that New Mexico is a “difference state.” Doc. 64-4 at 1. Plaintiff

claims that the underinsured motorist coverage she purchased from Defendant was, accordingly,

illusory 1 under New Mexico law. Doc. 12 at ¶¶ 23 (citing Progressive Nw. Ins. Co. v. Weed

Warrior Services, 2010-NMSC-050, ¶ 10), 32.

           Plaintiff filed her Class Action Complaint for Breach of Statutory, Common Law, and

Contractual Duties in New Mexico state court on December 30, 2016. See Doc. 1-1. Defendant

removed the case to this Court on February 24, 2017, citing the Class Action Fairness Act and

diversity of the parties. See Doc. 1 (citing 28 U.S.C. §§ 1332, 1441 and 1453). Pertinent here,

Defendant conceded that “from December 30, 2010 to December 30, 2016, there were

approximately 795 claims in New Mexico where the insured had minimum UIM limits of

$25,000 and Defendant did not pay UIM coverage.” Id. at 9.

           Plaintiff filed her First Amended Complaint on March 23, 2017. Doc. 12 (hereafter

“Complaint”). In her Complaint, Plaintiff alleges that Defendant “failed to act honestly and in

good faith when it solicited and sold superfluous and illusory minimal limits underinsured

motorist coverage to their insureds (in whole or in part) in violation of New Mexico law, and/or

they denied claims for the benefits of that coverage.” Id. at ¶ 1. Plaintiff brings the following

claims on her own behalf and on behalf of the putative class: negligence (Count I); violation of

New Mexico’s Unfair Trade Practices Act (Count II); violation of New Mexico’s Unfair

Insurance Practices Act (Count III); breach of contract (Count IV); breach of the covenant of

good faith and fair dealing (Count V); and claims for declaratory and injunctive relief (Counts

VI-VII). Plaintiff defines the putative class as follows:

           All persons (and their heirs, executors, administrators, successors, and assigns)
           who, in the prior six years from the date of the filing of this complaint, were a
           policy holder and/or insured, of a Motor Vehicle Policy issued by defendant
1
    See Black's Law Dictionary (10th ed. 2014) (defining “illusory” as “[d]eceptive; based on a false impression.”).

                                                            2
          where that policy did not and does not provide underinsured coverage paid for by
          the policyholder, and sold and solicited by the defendant, due to the application of
          an offset as set forth in NMSA 66-5-301, otherwise known as the New Mexico
          offset law or being a “difference state”.

Id. at ¶ 54.

          This matter is now before the Court on Plaintiff’s Motion to compel certain discovery

from Defendant. Specifically, Plaintiff’s Motion targets Requests for Production numbers 1-2

and 8. See Doc. 62 at 2-6. Plaintiff also moves the Court for production of the redacted portions

of her claim file that have been withheld by Defendant. Id. at 8-12.

    II)        LEGAL STANDARDS

          Federal Rule of Civil Procedure 26(b)(1) governs the scope of discovery, providing that

          [p]arties may obtain discovery regarding any nonprivileged matter that is relevant
          to any party’s claim or defense and proportional to the needs of the case,
          considering the importance of the issues at stake in the action, the amount in
          controversy, the parties’ relative access to relevant information, the parties’
          resources, the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). Relevant evidence is that which “has any tendency to make a fact more or

less probable than it would be without the evidence; and the fact is of consequence in determining the

action.” Fed. R. Evid. 401. However, “[i]nformation within [the] scope of discovery need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1); see Regan-Touhy v. Walgreen

Co., 526 F.3d 641, 649 (10th Cir. 2008) (“Under our rules, parties to civil litigation are given broad

discovery privileges.”). That said, the Court “is not ‘required to permit [a] plaintiff to engage in a

fishing expedition in the hope of supporting his claim.’” Kennicott v. Sandia Corp., CIV 17-0188

JB/GJF, 2018 WL 2206880, at *2 (D.N.M. May 14, 2018) (quoting Landry v. Swire Oilfield Servs.,

L.L.C., 323 F.R.D. 360, 375 (D.N.M. 2018)). Ultimately, “[c]ounsel bears the responsibility of

propounding proper discovery requests, and expecting counsel to fulfill this responsibility is neither

capricious nor unfair.” Punt v. Kelly Services, 862 F.3d 1040, 1047 (10th Cir. 2017).

                                                   3
       Parties may issue requests for production pursuant to Federal Rule of Civil Procedure 34

“within the scope of Rule 26(b)[.]” Fed. R. Civ. P. 34(a). Each request must be stated with

“reasonable particularity,” Regan-Touhy, 526 F.3d at 649 (quoting Fed. R. Civ. P. 34(b)(1)(A)),

and be responded to or addressed by specific objection. Fed. R. Civ. P. 34(b)(2). “Though what

qualifies as ‘reasonably particular’ surely depends at least in part on the circumstances of each

case, a discovery request should be sufficiently definite and limited in scope that it can be said

‘to apprise a person of ordinary intelligence what documents are required and to enable the court

to ascertain whether the requested documents have been produced.’” Regan-Touhy, 526 F.3d at

649–50 (quoting Wright & Miller, 8A Federal Practice and Procedure § 2211, at 415). “[A]n

evasive or incomplete disclosure, answer, or response must be treated as a failure to disclose,

answer or respond.” Fed. R. Civ. P. 37(a)(4). A party may move to compel a response to a

request for production if good faith attempts to secure the answer are unsuccessful. Fed. R. Civ.

P. 37(a)(3)(B)(iv).

        “At this stage of the case, the issue is whether the proposed discovery is relevant to class

certification.” Soseeah v. Sentry Ins., 2013 WL 11327129, at *3 (D.N.M. Nov. 4, 2013) (citation

omitted). “The discovery which is permitted should be sufficiently broad that the plaintiffs have

a fair and realistic opportunity to obtain evidence which will meet the requirements of Rule 23,

yet not so broad that the discovery efforts presented an undue burden to the defendant. Discovery

is not to be used as a weapon, nor must discovery on the merits be completed precedent to class

certification.” Id. “Notably, discovery on class certification is not a matter of ascertaining

whether Plaintiffs will prevail on the merits, but whether the moving party can establish that the

discovery is pertinent to the class certification requirements of Fed. R. Civ. P. 23.” Id. at *5.




                                                  4
         “[T]he party seeking to certify a class bears the burden of proving that all the

requirements of Rule 23 are met.” Vallario v. Vandehey, 554 F.3d 1259, 1267 (10th Cir. 2009)

(quoted authority omitted). “Once a district court concludes the requirements of Rule 23(a) are

satisfied, the court may certify a class if it finds the movant has also satisfied the conditions of

either Rule 23(b)(1), (2), or (3).” Id. Thus, all classes must satisfy the prerequisites under Rule

23(a):

         (1) the class is so numerous that joinder of all members is impracticable;
         (2) there are questions of law or fact common to the class;
         (3) the claims or defenses of the representative parties are typical of the claims or
         defenses of the class; and
         (4) the representative parties will fairly and adequately protect the interests of the
         class.

Fed. R. Civ. P. 23(a). “A party seeking to certify a class is required to show ‘under a strict

burden of proof, that all the requirements of Fed. R. Civ. P. 23(a) are clearly met.’” Reed v.

Bowen, 849 F.2d 1307, 1309 (10th Cir. 1988) (quoted authority omitted). “The Rule’s four

requirements—numerosity, commonality, typicality, and adequate representation—‘effectively

limit the class claims to those fairly encompassed by the named plaintiff's claims.’” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011).

         Defendant stipulates to numerosity in this case. Doc. 64 at 4. As such, only commonality,

typicality and adequate representation will be at issue before Judge Browning. These elements

“tend to merge.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158 n. 13 (1982). To prove

commonality, Plaintiff will have to show that members of the putative class “possess the same

interest and suffer[ed] the same injury.” Trevizo v. Adams, 455 F.3d 1155, 1163 (10th Cir. 2006)

(quoting General Telephone Company of Southwest v. Falcon, 457 U.S. 147, 156 (1982)). “A

single common question will suffice to satisfy rule 23(a)(2), but the question must be one ‘that is

central to the validity of each one of the claims.’” Anderson Living Tr. v. WPX Energy Prod.,

                                                   5
LLC, 306 F.R.D. 312, 380 (D.N.M. 2015), adhered to on reconsideration, Anderson Living Tr. v.

WPX Energy Prod., LLC, 312 F.R.D. 620 (D.N.M. 2015) (quoting Dukes, 564 U.S. at 350). To

prove typicality, a plaintiff must show that the named representative’s claims are typical of the

class’ claims. Id. at 382. Finally, “similar to commonality and typicality, the class representative

and class members ‘must share common objectives and legal or factual positions,’ although they

need not be identical.” Casados v. Safeco Ins. Co. of Am., CIV 10-0751 JAP/SMV, 2015 WL

11089527, at *5 (D.N.M. Nov. 6, 2015) (quoting Tennille v. W. Union Co., 785 F.3d 422, 430

(10th Cir. 2015)).

   III)    ANALYSIS

   A) Claims files of putative class members.

       In Request No. 1, Plaintiff requests “the complete Claim Files for the 795 individuals

Defendant identified and referenced in its Notice of Removal.” Doc. 62-1 at 1. Defendant

objected that this request is

       overbroad, unduly burdensome and seeks information which is irrelevant to the
       subject matter of the pending action and not reasonably calculated to lead to the
       discovery of admissible evidence. No class has been certified in this matter, and,
       in any event, Defendant is stipulating to numerosity. The information sought
       regarding putative class members is irrelevant to Plaintiff’s individual claims and
       fatally overbroad….

       Moreover, given that the only possibly relevant claim at this point is Plaintiff’s
       individual claim, requiring Defendant to expend the time and resources to obtain
       the information sought for all putative class members would be unduly
       burdensome. Notwithstanding these objections, and without waiver thereof,
       Defendant has already produced a copy of the non-privileged portions of
       Plaintiff’s individual claim file, which is all that New Mexico Courts would
       require at this point….

Id. at 1-3 (citations omitted). The Court overrules Defendant’s objections.

       First, Defendant has failed to show how Plaintiff’s request is overly broad. When it

removed the case to this Court Defendant admitted that “from December 30, 2010 to December

                                                 6
30, 2016, there were approximately 795 claims in New Mexico where the insured had minimum

UIM limits of $25,000 and Defendant did not pay UIM coverage.” Doc. 1 at 9. Plaintiff’s request

simply seeks the files for the 795 claims Defendant admits were treated similarly to Plaintiff’s.

Because Defendant was able to readily identify the files that were relevant to Plaintiff’s request,

Defendant’s overbreadth objection is without merit. See Whatcott v. City of Provo, 171 Fed.

Appx. 733, 736 (10th Cir. 2006) (unpublished) (“Because plaintiff does not maintain that he is

unable to readily identify the documents requested or that it would be unduly difficult to

determine which documents fall within the scope of the request plaintiff’s objections based on

overbreadth are without merit.”) (quoted authority omitted).

       Next, Defendant has failed to demonstrate that responding to Plaintiff’s request would be

“unduly burdensome.” As noted above, under Rule 26(b)(1) the Court must consider, among

other things, the amount in controversy, “the importance of the discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed.

R. Civ. P. 26(b)(1). Defendants, by virtue of invoking the Class Action Fairness Act, have

admitted that the amount in controversy in this case exceeds five million dollars. See Doc. 1 at 4-

16. Additionally, production of the putative class’ claims files will certainly resolve the issue of

whether class certification is warranted in this case. Thus, the question is whether the burden of

the proposed discovery outweighs this benefit. The Court finds that it does not.

       Defendant admits that it has access to the 795 claims at issue via “an enterprise database

system called ‘Guidewire Claims Center,’ which is often referred to as just ‘Claims Center.’”

Doc. 64-2 at 2. Defendant further admits that within each claim file there is a section entitled

“Claim Notes,” which can be retrieved and printed. Id. The “Claim Notes” portion of the file

contains a “diary or log of entries by those employees and adjusters who act on the file.” Id.



                                                 7
Defendant complains, however, that “to accomplish this process of printing and saving the Claim

Notes would take several days of full-time work. (This does not include any time for reviewing

and redacting Personal Health Information or privileged information.)” Defendant also admits

that there is a section of the file entitled “Documents,” which “contains an electronic copy of the

external materials associated with the file. For example, there could be vehicle damage repair

estimates, correspondence with claimants and third parties, medical bills and myriad other

materials.” Id. (emphasis added). However, Defendant asserts that “[s]electing and printing all

the materials in the Document section for every claim file would be very burdensome, as a single

claim file could have dozens or hundreds of individual documents in that section.” Id.

       In sum, Defendant points to several days of full-time work that would be required to

retrieve the “Claim Notes” portion of the 795 files at issue, and does not specify how

burdensome it would be to retrieve the “Documents” portion. Nonetheless, this amount of

resources does not seem unduly burdensome under the rules considering the amount in

controversy. Defendant further argues that production of the claims files would require

additional redaction of personal health information and privilege review. Doc. 64 at 8. However,

the Court does not see how such document processing differs from Defendant’s duty during the

ordinary course of litigation. Moreover, the entry of an agreed confidentiality order would

assuage many of Defendant’s concerns. See Brown v. Montoya, 2013 WL 1010390, at *21

(D.N.M. Mar. 8, 2013) (“[T]he files here could contain sensitive information; therefore, the

Court will permit the Defendants to redact the names and addresses of the individuals if they

wish. If that redaction process is too burdensome, the Court will order them produced under a

confidentiality order stating for attorney’s eyes only.”).




                                                  8
       Finally, Defendant’s objection that the 795 claims files are irrelevant to Plaintiff’s claims

because no class has yet been certified is rejected. Requiring Plaintiff to prove commonality and

typicality without access to the files wherein Defendant admits that “the insured had minimum

UIM limits of $25,000 and Defendant did not pay UIM coverage,” Doc. 1 at 9, is unfair as a

matter of principle. Defendant essentially admits that it treated 795 other claimants in the same

manner as Plaintiff, yet refuses to produce the files for those individuals because they are

allegedly irrelevant until a class has been certified. This is backwards reasoning. Moreover,

Defendant points to no binding authority requiring a Plaintiff to prove the requirements of Rule

23 without access to the files of similarly situated individuals. To the contrary, the cases

Defendant relies on permitted the requested discovery, albeit with limitations. See Doc. 64 at 10

(citing Brown v. Montoya, 2013 WL 1010390, at *20 (D.N.M. Mar. 8, 2013); Seabron v. Am.

Family Mut. Ins. Co., 862 F. Supp. 2d 1149, 1153 (D. Colo. 2012), order clarified on

reconsideration (June 26, 2012)).

       For example, in Brown, Judge Browning permitted access to “some files at this early

stage of the case,” reasoning that production of 20 files would suffice to flesh out the claims at

issue there. 2013 WL 1010390, at *20 (emphasis added). Likewise, in Seabron, the District of

Colorado permitted discovery related to a putative class but found that “given the time burden

placed upon Defendants and the stage of the litigation, a sample size of ten percent would

adequately provide Plaintiffs with a sufficient sample to address the issues outlined herein

concerning class certification[.]” 862 F. Supp. 2d at 1155. Thus, the court in Seabron ordered a

total of 160 claims files to be produced. Id.

       In sum, Defendant’s objections are rejected. Defendant made the choice of litigating this

case in this court, and cannot escape its obligation under the Federal Rules to produce



                                                9
information that is relevant to Plaintiff’s claims and proportional to the needs of this case. See

Fed. R. Civ. P. 26(b)(1).

       Anticipating this result, Defendant alternatively argues that “if the Court is inclined to

require Defendant to respond at all to Plaintiff’s Request Nos. 1 and 2, is should limit the

production to just a sample of the claim files.” Doc. 64 at 11. “However, a party should not be

limited by its opponent’s theory of the case in determining what is discoverable.” In re Cooper

Tire & Rubber Co., 568 F.3d 1180, 1192 (10th Cir. 2009). Moreover, the cases that have

permitted such a sampling do not convince the Court that such a measure would be appropriate

here. For example, in Seabron the District of Colorado noted “that there is scant authority

regarding the appropriate size of any sample of the claim and legal files in the class action

discovery context.” 862 F. Supp. 2d at 1154. Rather, the authority the court relied on in that case

(itself persuasive) ordered a sample of less than one percent of the class “without any specific

findings or analysis.” Id. (discussing Transamerican Refining Corp, v. Davo Corp., 139 F.R.D.

619, 621 (S.D.Tex.1991)). The Seabron Court similarly determined that ten percent of the

putative class’ files should be produced without explaining how it reached that figure. Id. at

1155. Likewise, Judge Browning’s rationale in Brown for ordering only 20 files produced was

not supported by particular precedent, but, rather, seems driven by the fact that there might be

nothing relevant in the files produced. See 2013 WL 1010390, at *21 (“If there is not anything

relevant in the twenty files, then there will not be anything relevant in a hundred.”). This is not

the case here. To the contrary, Defendant all but admits that the 795 files Plaintiff seeks contain

relevant information.

       Therefore, Defendant’s objections are overruled, and Defendant is ordered to respond to

Plaintiff’s first request for production. However, the Court will limit the production in the



                                                10
following way. Defendant does not have to produce the claims files in their entirety, but must

produce the “Claims Notes” portion of the files, as well as any rejection letter or similar

correspondence to the insured claimant contained in the “Documents” portion. Defendant does

not, however, have to produce all of the documents contained in that section. Should Plaintiff

need additional portions of the claims files in order to prove commonality and typicality, she

may renew her Motion at a later time. See Brown, 2013 WL 1010390, at *22 (“If these twenty

files contains the information identifying individuals similarly situated to the Plaintiffs, as the

Plaintiffs are seeking, then the Plaintiffs can renew their motion, if appropriate, at a later time to

compel the Defendants to produce more or all of the records that they are seeking.”).

    B) Claims files of potential class members.

        The parties’ arguments as to Request Nos. 1 and 2 tend to blend. However, the Court

views the requests as very different. In Request No. 2, Plaintiff requests the “Claim Files for

individuals that purchased underinsurance motorist coverage from Defendant within six years

prior to the filing of this lawsuit and submitted a claim for underinsured motorist coverage.” Id.

at 3. In response, Defendant referred Plaintiff to its response to Request No. 1, and further

objected that this request “is even further overbroad and irrelevant than Request No. 1 because it

is not limited to claim files of potential class members.” Id. at 4. The Court agrees with

Defendant that this request is overly broad and exceeds the scope of Rule 26(b)(1). Unlike the

795 claims files that Defendant has already identified, Plaintiff’s second request for production

seeks claims files for any individual who purchased underinsurance coverage and submitted a

claim for underinsured motorist coverage. These individuals, however, are not demonstrably

within the class that Plaintiff seeks to represent. As stated above, Plaintiff defines the putative

class as:



                                                 11
        All persons (and their heirs, executors, administrators, successors, and assigns)
        who, in the prior six years from the date of the filing of this complaint, were a
        policy holder and/or insured, of a Motor Vehicle Policy issued by defendant
        where that policy did not and does not provide underinsured coverage paid for by
        the policyholder, and sold and solicited by the defendant, due to the application of
        an offset as set forth in NMSA 66-5-301, otherwise known as the New Mexico
        offset law or being a “difference state”.

Id. at ¶ 54. Thus, the putative class is clearly limited to insureds that purchased minimum limits

coverage. As such, the Court sustains Defendant’s relevancy and overbreadth objections as to

this request.

    C) Communications regarding underinsured motorist coverage.

        In Request No. 8, Plaintiff asks Defendant to “produce any and all communications . . .

between Defendant and its New Mexico agents, brokers, and agencies regarding underinsured

motorist coverage.” Id. at 6. Defendant objected to this request

        on the grounds that it is overbroad, unduly burdensome, and seeks information
        which is irrelevant to the subject matter of the pending action and not reasonably
        calculated to the discovery of admissible evidence. There is no reasonable means
        of collecting all such communications (if any exist). Moreover, this request is not
        limited in time or scope, and could apply to any aspects of underinsured motorist
        coverage, including those which have no bearing on this lawsuit.

Id. Defendant’s objections will be sustained in part.

        First, the Court finds that the requested communications are within the scope of

Plaintiff’s claims and are relevant. See, e.g., Soseeah v. Sentry Ins., CIV 12-1091 RB/ACT, 2013

WL 11327129, at *10-12 (D.N.M. Nov. 4, 2013) (ordering the insurer to produce any non-

privileged instructional documents used to address the handling of UM/UIM claims following

the decisions in Jordan and Weed Warrior.); Willis v. Geico Gen. Ins. Co., CIV 13-0280

KG/KK, 2016 WL 1749665, at *8 (D.N.M. Mar. 29, 2016) (“Defendant GEICO will be required

to produce any non-privileged documents memorializing, describing, or explaining any changes

to Defendant GEICO’s protocols that were made in response to the Weed Warrior and/or Jordan

                                                12
decisions.”). Plaintiff’s claims in this case mirror those in Soseeah and Willis, where such

discovery was permitted. Soseeah was a putative class action involving allegations that an

insurer denied the benefits of UM/UIM coverage to its New Mexico insureds. See 2013 WL

11327129 at *1. In ruling on a motion to compel, Magistrate Judge Torgerson held that “how

Defendants handled UM/UIM claims is relevant to the issue for certification; i.e., whether the

Defendants failed to provide appropriate levels of coverage to insureds with UM/UIM coverage

that had been declared invalid by [the] Jordan and Weed Warrior decisions.” Id. at *12.

Likewise, in Willis, Magistrate Judge Khalsa ordered an insurer to disclose “protocols and

necessary changes in protocols after the Weed Warrior and Jordan decisions” in a case involving

extracontractual claims for violations of New Mexico’s Unfair Practices Act and Unfair

Insurance Practices Act as well as tort claims for insurance bad faith. 2016 WL 1749665, at *8.

       Here, Plaintiff brings putative class-wide claims all premised upon Defendant’s alleged

failure to provide underinsured motorist insurance coverage that complied with New Mexico

law. See Doc. 12 at 13-19. In fact, Plaintiff’s Complaint explicitly references the Weed Warrior

decision in asserting that the coverage she purchased was illusory. See Doc. 12 at ¶ 23. As such,

the Court cannot agree with Defendant that Plaintiff’s request is overly broad and irrelevant.

       However, Defendant also argues that responding to the request would be unduly

burdensome because it has “no reasonable means of capturing the information Plaintiff seeks.”

Doc. 15 at 24. Moreover, Defendant has asserted that such communications do not exist. Rule

“34 does not require a party to create responsive documents if they do not exist in the first

instance.” Honecutt v. Farmers Insurance Company of Arizona, 2008 WL 11333932, at *4

(D.N.M. 2008). As such, to the extent that Defendant argues that such communications do not

exist, see Doc. 64 at 11, Plaintiff must accept Defendant’s verified answer so stating.



                                                13
       However, the Court pauses to note the risk Defendant is taking. Defendant argues that, in

an attempt to resolve this discovery dispute, “Defendant acceded to Plaintiff’s demand to

produce a list of all its independent agents in New Mexico so that Plaintiff could engage in third-

party discovery regarding potential agent communications with Defendant. Yet, after Defendant

went to this effort, Plaintiff engaged in absolutely no third-party discovery of those agents.” Doc.

64 at 15 (emphasis in original). Should Plaintiff choose to engage in third-party discovery and

discover communications Defendant has asserted simply do not exist, Defendant may be subject

to sanctions under the pertinent rules. See Fed. R. Civ. P. 37(a)(3)(B)(iv); Fed. R. Civ. P.

37(a)(4).

   D) Plaintiff’s Unredacted Claim File

       Finally, Plaintiff moves the Court to compel the production of the redacted portions of

her claim file. See Doc. 62 at 6. Rather than producing Plaintiff’s entire claim file, Defendant

produced a redacted version and the privilege log attached to Plaintiff’s Motion to Compel,

wherein it explains that it is withholding information on the grounds of the work product and

attorney-client privileges. See Doc. 62 at 6-11; Doc. 62-3 (privilege log); Doc. 64 at 17.

        In federal court,

       [w]hen a party withholds information otherwise discoverable by claiming that the
       information is privileged or subject to protection as trial-preparation material, the
       party must
              (i)     Expressly make the claim; and
              (ii)    Describe the nature of the documents, communications, or tangible
                      things not produced or disclosed—and do so in a manner that,
                      without revealing information itself privileged or protected, will
                      enable other parties to assess the claim.

Fed. R. Civ. P. 26(b)(5)(A). Ordinarily, “[a]nalysis into whether a communication falls within

the attorney-client privilege precedes the inquiry into whether the work-product doctrine

applies.” Harjo v. City of Albuquerque, CIV 16-1113 JB/JHR, 2018 WL 1686074, at *3 (D.N.M.

                                                14
Apr. 4, 2018) (citing S.E.C. v. Goldstone, 301 F.R.D. 593, 651 (D.N.M. 2014)). However, in

insurance cases like this one, arguments in support of these privileges tend to merge. See Barela

v. Safeco Ins. Co. of Am., CIV 13-1084 SMV/SCY, 2014 WL 11497826 (D.N.M. Aug. 22,

2014). As such, the Court addresses both, with distinctions drawn as appropriate.

       “The lawyer-client privilege rests on the need for the advocate and counselor to know all

that relates to the client’s reasons for seeking representation if the professional mission is to be

carried out.” Trammel v. United States, 445 U.S. 40, 51 (1980). The privilege protects

“confidential communications by a client to an attorney made in order to obtain legal assistance

from the attorney in his capacity as a legal advisor.” In re Grand Jury Subpoena Duces Tecum

Issued on June 9, 1982, 697 F.2d 277, 278 (10th Cir. 1983) (internal quotation omitted). Thus,

“[i]n order to be covered by the attorney-client privilege, a communication between a lawyer and

client must relate to legal advice or strategy sought by the client.” United States v. Johnston, 146

F.3d 785, 794 (10th Cir. 1998) (internal citations omitted); see also, In re Grand Jury

Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010) (“Although this description of the attorney-

client privilege suggests the privilege only applies one way, operating to protect the client's

communications to a lawyer, it is generally also recognized that the privilege will protect at least

those attorney to client communications which would have a tendency to reveal the confidences

of the client.”) (internal quotation omitted). In addition, the mere fact that an attorney was

involved in a communication does not render the communication privileged. United States v.

Johnston, 146 F.3d 785, 794 (10th Cir. 1998) (quoting Motley v. Marathon Oil Co., 71 F.3d

1547, 1550–51 (10th Cir. 1995)).

       The burden of proving that the attorney-client privilege applies to a particular

communication rests on the party asserting the privilege. In re Grand Jury Proceedings, 616



                                                15
F.3d at 1183; Matter of Grand Jury Subpoena Duces Tecum Issued on June 9, 1982, to

Custodian of Records, 697 F.2d 277, 279 (10th Cir. 1983); Rivera v. Fast Eddies, Inc., CIV 11-

0827 WJ/LFG, 2012 WL 12910618, at *3 (D.N.M. Aug. 29, 2012). The party asserting the

privilege must prove the privilege exists as to specific questions or documents, rather than

making a blanket assertion. In re Grand Jury Proceedings, 616 F.3d at 1183. The privilege must

be strictly constructed and “accepted only to the very limited extent that permitting a refusal to

testify or excluding relevant evidence has a public good transcending the normally predominant

principle of utilizing all rational means for ascertaining truth.” Id. (internal quotations and

citations omitted); U.S. ex rel. Stone v. Rockwell Int’l Corp., 144 F.R.D. 396, 399 (D. Colo.

1992) (“The privilege is to be strictly construed. It is to be extended no more broadly than

necessary to effectuate its purpose.”) (internal citations omitted).

       In a diversity action, such as this, the substantive law of New Mexico on attorney-client

privilege applies. Fed. R. Evid. 501. New Mexico’s Rules of Evidence expressly provide for and

govern the attorney-client privilege in New Mexico. See Rule 11-503(C) NMRA. “Under New

Mexico law, the attorney-client privilege applies to ‘confidential communications made for the

purpose of facilitating the rendition of professional legal services to the client.’” Anaya v. CBS

Broad., Inc., 251 F.R.D. 645, 650 (D.N.M. 2007) (citing Bd. of Comm'rs of Dona Ana County v.

Las Cruces Sun News, 2003-NMCA-102, ¶ 25; Rule 11–503(B) NMRA).

       In contrast, even “[i]n diversity cases, Rule 26(b)(3) of the Federal Rules of Civil

Procedure governs work-product issues.” Anaya, 251 F.R.D. at 650 (citing Frontier Ref., Inc. v.

Gorman-Rupp Co., Inc., 136 F.3d 695, 702 n.10 (10th Cir. 1998)). Rule 26(b)(3) provides that

       [o]rdinarily, a party may not discover documents and tangible things that are
       prepared in anticipation of litigation or for trial by or for another party or its
       representative (including the other party's attorney, consultant, surety, indemnitor,
       insurer, or agent). But, subject to Rule 26(b)(4), those materials may be

                                                 16
       discovered if: (i) they are otherwise discoverable under Rule 26(b)(1); and (ii) the
       party shows that it has substantial need for the materials to prepare its case and
       cannot, without undue hardship, obtain their substantial equivalent by other
       means.... If the court orders discovery of those materials, it must protect against
       disclosure of the mental impressions, conclusions, opinions, or legal theories of a
       party's attorney or other representative concerning the litigation.

Fed. R. Civ. P. 26(b)(3)(A), (B). “In order to establish work product protection for a document, a

discovery opponent must show that the primary motivating purpose behind the creation of a

document must be to aid in possible future litigation.” President & Fellows of Harvard Coll. v.

Elmore, CIV 15-0472 RB/KK, 2016 WL 7508832, at *2 (D.N.M. Apr. 13, 2016).

       Here, Defendant asserts that the attorney-client privilege applies to certain claims file

entries “reflecting communications with and legal advice from counsel regarding Plaintiff’s

claim.” Doc. 64 at 18, 19 (“Defendant has simply redacted specific claim note entries and an e-

mail which reflect communications between Defendant and its counsel regarding Plaintiff’s

claim.”). The Court disagrees.

       As Plaintiff points out in her reply, see Doc. 68 at 10, “courts have routinely applied a

rebuttable presumption ‘that neither attorney work product nor attorney-client privilege protects

an insurer’s investigatory file on an insured’s claim from discovery before a final decision is

made’ as to that claim.” Barela v. Safeco Ins. Co. of Am., CIV 13-1084 SMV/SCY, 2014 WL

11497826, at *4 (D.N.M. Aug. 22, 2014) (citation omitted). That said, “‘[t]he courts have

adopted a nuanced approach to the anticipation-of-litigation prong of work-product analysis’ and

focus on ‘whether specific materials were prepared in the ordinary course of business, or were

principally prompted by the prospect of litigation.’” Id. (citing 8 Charles A. Wright, Arthur R.

Miller & Richard L. Marcus, Federal Practice & Procedure § 2024 (3d ed.)). And, “[t]he

converse, of course, is presumed for documents produced after claims denial.” Id. (citation

omitted).

                                               17
        To overcome these presumptions, the insurer must demonstrate, by specific
        evidence proof of objective facts, that a reasonable anticipation of litigation
        existed when the document was produced, and that the document was prepared
        and used solely to prepare for that litigation, and not to arrive at a (or buttress a
        tentative) claim decision.

Id. For example, in Barela, Magistrate Judge Yarbrough ordered the production of an insured’s

entire unredacted claims file in a bad faith action, even information contained in it that was

prepared after the insured filed suit, because, there, “although Plaintiff initiated litigation on

August 15, 2013, her underlying uninsured/underinsured motorist claim has yet to be resolved.

Furthermore, [the] Plaintiff allege[d] that Defendant’s bad faith has continued since the filing of

her lawsuit.” Id. at *5.

        Here, most of Defendant’s entries on its privilege log occurred prior to the initiation of

Plaintiff’s suit, in December 2016, with one exception. See Doc. 62-3 at 1-2. Moreover,

Defendant has not demonstrated that the withheld entries were reasonably associated with

anticipated litigation, versus to arrive at (or buttress) a decision on Plaintiff’s claim. Therefore,

the Court finds that the attorney-client privilege does not apply to these claims entries, which, as

far as the Court can tell, were “prepared in the ordinary and routine course of the insurer’s

business of claim determination.” Barela, 2014 WL 11497826, at *4. Of course, Defendant

argues that it had reason to anticipate litigation in this case early on; specifically, it points to

statements by Plaintiff’s counsel suggesting that he would be forced to take “necessary legal

action” on July 29, 2016. See Docs. 64 at 20; 64-4. However, the Court sees little merit in this

position, as posturing by attorneys is incumbent to the practice of insurance adjusting. More

importantly, Defendant has failed to meet its burden to demonstrate that the withheld documents

were used solely to prepare for litigation.




                                                 18
       Finally, it is Defendant’s burden under the rules to “[d]escribe the nature of the

documents, communications, or tangible things not produced or disclosed—and do so in a

manner that, without revealing information itself privileged or protected, will enable other parties

to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii). Here, Defendant’s privilege log states,

extremely generally, “claim note entry reflecting legal advice,” “claim note entry requesting

legal advice,” etc. See Doc. 62-3. As such, the Court finds that even if the attorney-client or work

product doctrines applied, Defendant has waived them by failing to produce an adequate

privilege log. See Anaya v. CBS Broad., Inc., 251 F.R.D. 645, 651 (D.N.M. 2007) (“The law is

well settled that failure to produce a privilege log or production of an inadequate privilege log

may be deemed waiver of the privilege.”).

   E) Sanctions

       Finally, the Court must consider whether to award fees and costs. See Doc. 62 at 11

(requesting fees and costs reasonable incurred in filing Plaintiff’s motion to compel). “The rules

should deter the abuse implicit in carrying or forcing a discovery dispute to court when no

genuine dispute exists.” Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 680 (10th

Cir. 2012) (quoting 1970 committee notes to Rule 37(a)(4)). As a consequence, Federal Rule of

Civil Procedure 37 contains provisions that “allow, and often require” the Court to award

attorney fees for discovery misconduct. Id. at 678.

       Under the Rules,

       [i]f the motion [to compel] is granted … the court must, after giving an
       opportunity to be heard, require the party or deponent whose conduct necessitated
       the motion, the party or attorney advising that conduct, or both to pay the
       movant’s reasonable expenses incurred in making the motion, including
       attorney’s fees. But the court must not order this payment if: (i) the movant filed
       the motion before attempting in good faith to obtain the disclosure or discovery
       without court action; (ii) the opposing party’s nondisclosure, response or



                                                19
         objection was substantially justified; or (iii) other circumstances make an award
         of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A). If the motion is denied, the Court may, similarly, assess costs and

fees against the movant. Fed. R. Civ. P. 37(a)(5)(B). If the motion is granted in part and denied

in part, the Court “may, after giving an opportunity to be heard, apportion the reasonable

expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C).

         Here, the Court finds that the parties’ disputes were genuine. Moreover, the Court is

granting neither party the full relief it requested. As such, no fees and costs will be awarded for

the litigation of the instant Motion.

   IV)      CONCLUSION

         Defendant sought shelter in federal court under the Class Action Fairness Act, ostensibly

to secure a more neutral litigation forum. However, with a federal forum comes federal rules of

procedure and discovery practice. Here, those rules favor the broad discovery that Plaintiff is

seeking in order to establish that her claims are common to, and typical of, the class of persons

she seeks to represent.

         Wherefore, for the forgoing reasons, Plaintiff’s Motion to Compel (Doc. 62) is hereby

granted in part. Within 30 days of the entry of this Order Defendant must produce:

         a) The “Claim Notes” portion of the 795 claims files it admits are relevant to Plaintiff’s

            claims in this action, as well as any correspondence rejecting or denying such claims

            due to New Mexico’s offset law or being a “difference state” contained in the

            “Documents” portion of those files;

         b) Any and all communications between Defendant and its New Mexico agents, brokers,

            and agencies regarding underinsured motorist coverage, to the extent those

            communications exist;

                                                  20
       c) Plaintiff’s entire, unredacted, claims file.

In all other respects Plaintiff’s Motion to Compel (Doc. 62) is denied.

       SO ORDERED.



                                                         ____________________________________
                                                         Jerry H. Ritter
                                                         United States Magistrate Judge




                                                 21
